IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


L.B.,                                       : No. 176 MM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
THE SUPERIOR COURT OF                       :
PENNSYLVANIA, AND THE                       :
HONORABLE ALAN M. RUBENSTEIN,               :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

        AND NOW, this 11th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Complaint for Writ of Mandamus is DENIED.

The Prothonotary is DIRECTED to strike the name of the jurist from the caption.